Citation Nr: 1116374	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the Veteran's service-connected traumatic arthritis of the left ankle.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected traumatic arthritis of the left ankle.

3.  Entitlement to service connection for a right elbow disorder, to include as secondary to the Veteran's service-connected traumatic arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1984 to April 1989 and from February 2001 to September 2001.  

In June 2007 and in September 2008, administrative decisions determined that the Veteran's discharge from the military was under conditions other than honorable for the period of service from December 2004 to December 2005.  The Veteran did not timely appeal these determinations, and therefore these decisions became final.  Therefore, the Veteran is not entitled to VA benefits for his period of service from December 2004 to December 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits currently on appeal.  

The issue of entitlement to service connection for a right knee disorder has been raised by the record in September 2008 and February 2009 statements by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Veteran did not receive proper notice to satisfy the VA duties prescribed in the VCAA.  Specifically, the Veteran has not been informed about the requirements for substantiating claims involving secondary service connection.  He must be provided this additional notice before deciding these claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).

Second, the most recent VA outpatient treatment records from the VA medical center in Dublin, Georgia, are dated from January 2011.  All pertinent records since January 2011 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed to have constructive notice of VA medical records).

Third, the Veteran's exact dates of service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)), have not been verified by the RO.  The RO has not made a specific written determination as to the Veteran's exact dates of his active military service, to include any INACDUTRA and ACDUTRA periods.  The Veteran's personnel record provides indications that the Veteran had ACDUTRA periods of service.  Specifically, a March 8, 2003, letter indicates that the Veteran was ordered to active duty on March 15, 2003.  This alleged ACDUTRA period has not been verified by the RO.  Therefore, the Board finds that additional development is required to determine the exact dates of any such service.  One method which has not yet been attempted in this case is to contact the Defense Finance and Accounting Service and request records of the periods for which the Veteran received pay.  

Finally, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his low back disorder, right elbow disorder, and left shoulder disorder.  Throughout his appeal, the Veteran and his representative have argued that these disorders are secondary to his already service-connected left ankle disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  To date, the Veteran has not been afforded any VA examinations addressing direct or secondary service connection.  Thus, the Board finds that he must be afforded VA examinations before these claims can be decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a service connection claim for:
	a)	Entitlement to service connection for a left 		shoulder disorder, to include as secondary to 		the Veteran's service-connected traumatic 		arthritis of the left ankle disability;
	b)	Entitlement to service connection for a low 		back disorder, to include as secondary to the 		Veteran's service-connected traumatic arthritis 		of the left ankle disability; and,
	c)	Entitlement to service connection for a right 		elbow disorder, to include as secondary to the 		Veteran's service-connected traumatic arthritis 		of the left ankle disability.

2.  Obtain all pertinent outpatient treatment records from the VA medical center in Dublin, Georgia, since January 2011.  

Additionally, the RO should ensure that the Veteran has not been treated by any other local VA medical centers.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Attempt to verify any dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had, by doing the following: 

a) Contact the United States Army Reserve and request verification of any dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had with the United States Army Reserves.

b)  If necessary, the RO should contact the Defense Finance and Accounting Service and request that it identify the specific dates of all periods of ACDUTRA and inactive duty training INACDUTRA in the Army Reserves.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

4.  After attempting to verify any dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had, make a specific written determination as to the Veteran's exact dates of active military service, to include any INACDUTRA and ACDUTRA periods.  This determination must be provided to the subsequent VA examiners.

5.  After completing the above actions, schedule the Veteran for an appropriate VA spine examination to ascertain the nature and etiology of his low back disorder.
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back disorder is causally related to his active military service.

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that any current low back disorder is due to or permanently aggravated by his service-connected traumatic arthritis of the left ankle.  The VA examiner is asked to specifically consider the Veteran's contention that the use of crutches for his service-connected left ankle disability caused his current low back disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After completing the above actions, schedule the Veteran for an appropriate VA joints examination to ascertain the nature and etiology of his current right elbow disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current right elbow disorder is causally related to his active military service.

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that any current right elbow disorder is due to or permanently aggravated by his service-connected traumatic arthritis of the left ankle.  The VA examiner is asked to specifically consider the Veteran's contention that the use of crutches for his service-connected left ankle disability caused his current right elbow disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After completing the above actions, schedule the Veteran for an appropriate VA joints examination to ascertain the nature and etiology of his current left shoulder disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current left shoulder disorder is causally related to his active military service.

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that any current left shoulder disorder is due to or permanently aggravated by his service-connected traumatic arthritis of the left ankle.  The VA examiner is asked to specifically consider the Veteran's contention that the use of crutches for his service-connected left ankle disability caused his current left shoulder disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

8.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

